COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       In the Interest of R.A.J., C.A.J., and G.G.J.

Appellate case number:     01-18-00051-CV

Trial court case number: D-1-FM-15-005030

Trial court:               53rd District Court of Travis County

        This case was transferred to the First Court of Appeals from the Third Court of Appeals
located in Austin, Texas. The trial court sealed the records in this cause and the records may only
be viewed by the parties or their attorney. The clerk’s record and reporter’s records that contain
testimony and copies of paper exhibits have been made available for checkout to the parties and
or their attorneys on a short-term basis.
       For the convenience of the parties and their attorneys, all of whom reside in the Austin,
Texas area, the Clerk of this Court is directed to send the records to the Clerk of Court for the
Third Court of Appeals, located at the Price Daniel Sr. Building, 209 West 14th Street Room 101,
Austin, Texas.
        The parties and their attorneys are authorized to access the sealed audio and video exhibits
by making arrangements with the Clerk’s Office of the Third Court of Appeals . The parties
and or their attorneys may make notes as necessary to conduct relevant research and to prepare
and present any issues in this appeal. Further, when the mandate for this proceeding is issued,
whether it is issued by this Court or the Texas Supreme Court, the parties are directed to request that
the Clerk of the Court of the Third Court of Appeals return the records to this court.
        In the event the parties refer to information from this sealed record in their briefs, they are
directed to file a redacted brief redacting information contained in the sealed records and an
unredacted copy of the brief under seal. Any other disclosure, without specific authorization
from this Court, is prohibited and may be punished by contempt of court.
       It is so ORDERED.

Judge’s signature: ___/s/ Michael Massengale_____
                    Acting individually  Acting for the Court


Date: ___December 6, 2018_____